

117 S704 IS: Disaster Safe Power Grid Act of 2021
U.S. Senate
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 704IN THE SENATE OF THE UNITED STATESMarch 11, 2021Mr. Wyden (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Secretary of Energy to establish a grant program to improve the resiliency of the power grid to natural disasters and reduce the risk of wildfires caused by power lines, and for other purposes.1.Short titleThis Act may be cited as the Disaster Safe Power Grid Act of 2021.2.Matching grant program(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means an electric utility, including—(A)a publicly owned electric utility;(B)a municipal electric utility;(C)a cooperatively owned electric utility;(D)an investor-owned electric utility; and(E)a Federal agency or federally owned corporation that is an electric utility (as defined in section 3 of the Federal Power Act (16 U.S.C. 796)).(2)Power lineThe term power line includes a transmission line or a distribution line, as applicable.(3)ProgramThe term program means the program established under subsection (b).(4)SecretaryThe term Secretary means the Secretary of Energy.(b)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary shall establish within the Office of Electricity Delivery and Energy Reliability a program under which the Secretary shall make grants to eligible entities to carry out activities that—(1)are supplemental to existing power grid-hardening efforts of the eligible entity planned for any given year;(2)are designed to enhance public safety; and(3)(A)reduce the risk of any power lines owned or operated by the eligible entity causing a wildfire; or(B)increase the resiliency of the power grid to withstand natural disasters, such as earthquakes, ice storms, wind storms, snow storms, heat storms, and other natural disasters.(c)Application(1)In generalAn eligible entity desiring a grant under the program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(2)RequirementAs a condition of receiving a grant under the program, an eligible entity shall submit to the Secretary as part of the application of the eligible entity under paragraph (1)—(A)a wildfire mitigation plan, if the eligible entity seeks a grant for purposes of implementing a project or otherwise carrying out activities to reduce wildfire risk, as described in subsection (b)(3)(A); or(B)a report detailing past, current, and future efforts by the eligible entity to improve the resiliency of the power grid with respect to natural disasters, if the eligible entity seeks a grant for purposes of increasing the resiliency of the power grid, as described in subsection (b)(3)(B).(d)Use of grant fundsAn eligible entity may use a grant provided under the program—(1)for the undergrounding of new and existing power lines and circuits;(2)to harden overhead power lines with fire resistant or more resilient equipment, such as steel poles and covered wires;(3)to replace obsolete overhead conductors and underground cables;(4)to install fast-tripping protection systems;(5)to construct and operate 1 or more weather monitoring stations;(6)to install fault location equipment or early fault detection equipment;(7)for the relocation of power lines to roadways;(8)to carry out vegetation or fuels management activities in accordance with Federal, State, and local laws (including regulations);(9)to install technology or equipment to mitigate hazards from or to animals and related damage to the power grid;(10)to install cameras, sensors, or other technology that provides real-time information about conditions;(11)to install technology to detect downed conductors;(12)for the installation of electrical facilities necessary to sustain targeted microgrid operations, including storage for the integration of distributed energy resources into power grid operations, for the benefit of community resiliency following a main power grid outage;(13)to harden facilities, substations, and other systems for seismic events; and(14)for other, related power grid upgrades to reduce the risk of wildfire ignition or damage from natural disasters.(e)PriorityIn making grants under the program, the Secretary shall give priority to projects that, in the determination of the Secretary, will generate the greatest community benefit in improving power grid resiliency to natural disasters or reducing the risk of wildfire ignition from power lines or equipment relative to the cost of the project.(f)Set asides(1)Wildfire set asideIn making grants under the program, the Secretary shall ensure that not less than 40 percent of the total amounts made available to eligible entities under the program are made available to eligible entities that seek a grant for purposes of implementing a project or otherwise carrying out activities to reduce wildfire risk, as described in subsection (b)(3)(A).(2)Small utilities set asideIn making grants under the program, the Secretary shall ensure that not less than 20 percent of the amounts made available to eligible entities under the program are made available to eligible entities that sell not more than 4,000,000 megawatt hours of electricity per year.(g)Matching requirement(1)In generalExcept as provided in paragraph (2), as a condition of receiving a grant under the program, an eligible entity shall provide matching funds in the form of cash or an in-kind contribution in an amount equal to not less than 100 percent of the amounts made available under the grant.(2)Exception for small utilitiesWith respect to an eligible entity that sells not more than 4,000,000 megawatt hours of electricity per year, as a condition of receiving a grant under the program, the eligible entity shall provide matching funds in the form of cash or an in-kind contribution in an amount equal to not less than 1/3 of the amounts made available under the grant.(3)Existing effortsOn approval by the Secretary, amounts expended by an eligible entity on power grid resiliency or wildfire risk mitigation efforts during the 1-year period ending on the date on which a grant is received under the program shall count toward the matching requirement described in paragraph (1) or (2), as applicable.(h)Federal power marketing administrationsAny amounts made available to a Federal power marketing administration pursuant to a grant under the program shall be nonreimbursable.(i)Biennial reportNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing the manner in which, and the extent to which—(1)the resiliency of the power grid has increased under the program during the period covered by the report; and(2)the risk of wildfires caused by power lines has been reduced under the program during the period covered by the report.(j)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program $10,000,000,000 for each of fiscal years 2022 through 2031.